DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 7/5/2022 has been considered.
Drawings
The drawings filed on 5/18/2021 are  acceptable.
Specification
The abstract of the disclosure and the specification filed on 5/18/2021 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiStefano et al. (US 6,324,754) in view of Son et al. (US 2016/0315040)

    PNG
    media_image1.png
    254
    306
    media_image1.png
    Greyscale
    
Regarding claim 1, DiStefano discloses:
A semiconductor package comprising: 
a first bump pad (20, column 6, line 19) on a first substrate (10, column 6 line 3); 
a second bump pad (52, column 8 line 37) on a second substrate (50, column 8 line 37); 
a core material (42, column 7 lines 25) between the first bump pad and the second bump pad; and 
a solder member (44, column 7 line24) forming a solder layer on the core material, the solder member contacting the first bump pad (60A) and the second bump pad (70A), wherein each of a first diameter of the first bump pad and a second diameter of the second bump pad is at least about 1.1 times greater than a third diameter of the core material.
DiStefano does not disclose “wherein the core material for reverse reflow comprises: a core, a first metal layer directly coated on the core, the first metal layer comprising nickel (Ni) or cobalt (Co) and a second metal layer directly coated on the first metal layer, the second metal layer comprising gold (Au) or platinum (Pt)”.  

    PNG
    media_image2.png
    220
    294
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    171
    295
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    174
    206
    media_image4.png
    Greyscale

In a similar device, however, Son discloses a core material for reverse reflow (111, ¶0053), a first metal layer (113, Ni, Co layer 312, ¶0054) and a second metal layer (115, Au, Pt layer, ¶0059) directly coated on the first metal layer (113).   Son discloses that a structure as taught results in a package with improved bonding  (¶0003).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of DiStefano, including providing a core, a first metal layer directly coated on the core, the first metal layer comprising nickel (Ni) or cobalt (Co) and a second metal layer directly coated on the first metal layer, the second metal layer comprising gold (Au) or 
platinum (Pt) in order to provide a package with improved bonding as taught by Son.
Regarding claim 2, the modification of Son further discloses:
wherein, when the solder layer is mixed with the second metal layer at a side surface of the core material for reverse reflow, wetting is further increased as compared to a case in which the second metal layer is absent (¶0133).
Regarding claim 3, DiStefano in view of Son does not disclose “wherein the core has a diameter of about 21 µm to about 500 µm, and the second metal layer has a thickness of about 0.01 µm to 0.3 µm”.  However, Applicant is advised it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case the prior art device would not perform differently if modified to meet the recited dimensions.  Therefore, the claimed limitations are considered met.
Regarding claim 4, DiStefano further discloses:
wherein both side surfaces of the solder member are curved surfaces and do not protrude outward from both side surfaces of the first bump pad (20) and both side surfaces of the second bump pad (52).
Allowable Subject Matter
Claims 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior at does not disclose “ dotting second solder paste on the second bump pad; arranging a core material for reverse reflow on the first solder paste; arranging the second solder paste on the core material for reverse reflow such that the first bump pad and the second bump pad face each other; and performing a reflow process such that the first solder paste and the second solder paste are bonded to each other to form a solder member” in combination with the remaining claimed features.
Regarding claim 8, the prior art does not disclose “planarizing the top surface of the solder member by applying a mechanical pressure to the solder member; arranging a core material for reverse reflow on the top surface of the solder member; performing a second reflow process on the solder member to form a solder layer on an entire surface of the core material for reverse reflow” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899